         Case 1:19-cv-00331-CG Document 33 Filed 11/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JORGE FLORES,

                           Plaintiff,

v.                                                            CV No. 19-331 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                           Defendant.

 ORDER PERMITTING LATE FILING OF PLAINTIFF’S UNOPPOSED MOTION FOR
                EQUAL ACCESS TO JUSTICE ACT FEES

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to File Out of

Time (the “Motion”), (Doc. 32), filed November 13, 2020. In the Motion, Plaintiff asks the

Court to enter an order permitting his late filing of an unopposed motion for attorney

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). Id. at 1.

The Court, having reviewed the Motion, noting it is unopposed, and being otherwise

fully informed, finds the Motion is well-taken and should be GRANTED.

      Plaintiff further asks the Court to “accept the attached” unopposed motion for

EAJA fees and supporting memorandum. (Doc. 32 at 2). However, the Motion contained

no attachments. IT IS THEREFORE ORDERED that Plaintiff shall have until November

30, 2020, to file his unopposed motion for EAJA fees.

      IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
